Citation Nr: 0515499	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to February 5, 1998, 
for the award of a 100 percent schedular evaluation for 
schizoaffective disorder.


REPRESENTATION

Appellant represented by:	[redacted]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to August 
1984.  

This appeal arises from an August 2001 rating decision of the 
Department of Veterans Affairs (VA), New Orleans, Louisiana, 
regional office (RO).  That rating decision granted a 100 
percent schedular evaluation for the veteran's service 
connected schizoaffective disorder, and assigned an effective 
date of February 5, 1998, for that award.  The veteran filed 
a notice of disagreement contending that she was entitled to 
an earlier effective date for the 100 percent evaluation.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in July 2002.  A 
transcript of that hearing is of record.  

In October 2002, the Board ordered development of the 
veteran's claim, and in October 2003 it was remanded to the 
RO for that development.  

Subsequently, a January 2005 rating action continued the 
prior denial of an earlier effective date. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has argued that she is entitled to an effective 
date earlier than February 5, 1998, for the award of a 100 
percent evaluation for schizoaffective disorder.  In a 
written statement dated in February 2005, the veteran's 
representative raised the allegation that the RO committed 
clear and unmistakable error (CUE) in the September 1994 
rating decision that denied an evaluation in excess of 50 
percent for a psychiatric disorder, then characterized as 
bipolar disorder.  The RO, however, has yet to consider this 
issue.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The present claim for an 
effective date earlier than February 5, 1998, for the award 
of a 100 percent evaluation for schizoaffective disorder 
clearly would clearly be affected by a finding of CUE in the 
September 1994 rating action that denied an evaluation in 
excess of 50 percent for the veteran's service connected 
psychiatric disability.  

Accordingly, the Board finds that the issue of whether CUE 
exists in the September 1994 rating action that denied an 
evaluation in excess of 50 percent for a psychiatric disorder 
is inextricably intertwined with the current issue on appeal, 
and must be resolved prior to the Board's consideration of 
the earlier effective date claim.

Accordingly, this case is REMANDED for the following action:

1.  The RO should adjudicate the issue of 
whether CUE exists in the September 1994 
rating action that denied an evaluation 
in excess of 50 percent for a psychiatric 
disorder and provide the veteran and her 
representative with notice of its 
decision and of her appellate rights.  If 
the veteran files a timely notice of 
disagreement, she and her representative 
should be provided a statement of the 
case (SOC) and an opportunity to respond.

2.  The RO should then readjudicate the 
claim of entitlement to an effective date 
earlier than February 5, 1998, for the 
award of a 100 percent schedular 
evaluation for schizoaffective disorder.  
All applicable laws and regulations 
should be considered.  If the 
determination remains adverse to the 
veteran in any way, she and his 
representative should be furnished a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the January 2005 
SSOC and discussion of all pertinent laws 
and regulations.  Allow an appropriate 
period of time for response.

By this REMAND the Board intimates no opinion, either factual 
or legal, as to the ultimate determination warranted in this 
case.  No action is required of the appellant until she is 
notified by the RO; however, the appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



